Citation Nr: 0029600	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-07 122A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of service-connected residuals of a gunshot wound 
to the right foot with a visible scar and retained foreign 
bodies, rated as 10 percent disabling from July 18, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from December 1961 
to December 1965.  

This appeal arises from a December 1997 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted service connection for status-post 
gunshot wound to the right foot, including a scar, and 
assigned a noncompensable evaluation to this disability, 
effective from July 1997.  Subsequently, by a December 1998 
rating action, the RO confirmed the noncompensable disability 
rating for the veteran's service-connected right foot scar 
and also granted service connection for residuals of a 
gunshot wound to his right foot, with retained foreign 
bodies, and assigned a 10 percent evaluation to this 
disorder, effective from January 1998.  

Thereafter, by an October 1999 rating action, the RO awarded 
an effective date of July 1997 for the service-connected 
residuals of a gunshot wound to the veteran's right foot, 
with retained foreign bodies.  In addition, the RO combined 
the veteran's two right foot service-connected disabilities.  
The veteran's service-connected right foot disorder is now 
characterized as residuals of a gunshot wound to the right 
foot with a visible scar and with retained foreign bodies.  
This disability is evaluated as 10 percent disabling, 
effective from July 1997.  

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus.  However, as the veteran never completed his 
appeal by filing an appeal statement (VA Form 9 or its 
equivalent) as to that issue, it will not be addressed in 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 128-
131 (1999) (Board decision that issue was not on appeal to 
the Board where veteran failed to perfect his appeal to the 
Board by filing a Substantive Appeal affirmed by the United 
States Court of Appeals for Veterans Claims (Court)).

Further review of the claims folder indicates that, in a 
statement received at the RO in May 1998, the veteran raised 
the issue of entitlement to service connection for bilateral 
hearing loss.  Thereafter, by the December 1998 rating 
action, the RO granted service connection for hearing loss of 
the left ear and assigned a noncompensable evaluation to this 
disability, effective from September 1997.  Importantly, 
however, the RO only adjudicated the issue of entitlement to 
service connection for hearing loss of the left ear.  The RO 
did not consider the veteran's claim for service connection 
for hearing loss of his right ear.  The issue of entitlement 
to service connection for right ear hearing loss is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of a gunshot wound to his 
right foot with a visible scar and retained foreign bodies 
has increased in severity.  His claim is valid.  The VA has a 
duty to assist veterans who have submitted valid claims.  See 
generally 38 C.F.R. § 3.103 (2000).

The duty to assist includes the duty to obtain relevant 
medical reports where indicated by the facts and 
circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); EF v. Derwinski, 1 Vet. App. 324 (1991), Littke v. 
Derwinski, 1 Vet. App. 90 (1990); and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In the substantive appeal which was received at the RO in May 
1998 in the present case, the veteran asserted that the 
retained foreign bodies (e.g., metal fragments) in his right 
foot "move[] . . . and hit[] . . . [his] nerves" and that 
this movement causes him to experience pain in this 
extremity.  The veteran also maintained that this pain has 
worsened and now lasts longer.  

X-rays taken of the veteran's right foot in January 1998 
showed the presence of residual shrapnel in his mid foot and 
in the soft tissues of the plantar aspect of his foot.  The 
radiologist reviewing the films provided an impression of 
retained shrapnel fragments.  

At the VA scars examination conducted in August 1998, the 
veteran complained of intermittent neurological symptoms 
consisting of numbness of his right lower leg and foot.  At 
the VA foot examination completed several days later in 
August 1998, the veteran reported that he has recently been 
in relatively constant pain with numbness in his right lower 
leg.  According to the physical examination, toe range of 
motion on the right demonstrated plantar flexion of 
20 percent less than on the left, a decrease in extension of 
the toes when compared to the contralateral foot, and a 
diffuse decrease in sensation in the right lower extremity at 
the L4, L5, and S1 roots of undetermined etiology.  The 
examiner diagnosed retained shrapnel from a gunshot wound in 
the right foot with probable arthritic changes in the mid 
portion of the foot and neurological deficits of unknown 
etiology.  Significantly, however, a complete and thorough 
review of the claims folder indicates that the veteran has 
not been accorded a VA neurological examination of his right 
foot to determine the nature and extent of the neurological 
deficits of this extremity.  

Moreover, throughout the current appeal, the veteran has 
reiterated his complaints of right foot pain.  The August 
1998 VA foot examination demonstrated swelling in the mid 
portion of the veteran's right foot in the carpometacarpal 
joint area as well as some limitation of motion.  

The veteran's continued complaints of increased right foot 
pain as well as the recent physical examination findings of 
swelling and limitation of motion require further analysis as 
to additional functional limitation due to pain or with 
repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Thus, the relevant VA examination conducted 
pursuant to this Remand should include current evidence 
sufficient to rate the veteran's service-connected right foot 
disability in this manner.  

The veteran is hereby notified that it is his responsibility 
to report for the requested examinations and to cooperate in 
the development of the claim and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

For these reasons, the veteran's rating claim with respect to 
his service-connected right foot disability is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment for 
his service-connected right foot 
disability.  The Board is particularly 
interested in copies of records of 
pertinent treatment that the veteran has 
recently received at the local VA medical 
facility.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (2000).  

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected residuals of a gunshot 
wound to the right foot with a visible 
scar and retained foreign bodies.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  In addition, the 
examiner should discuss the nature and 
severity of all neurological pathology 
associated with the veteran's 
service-connected right foot disability.  

3.  In addition, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a gunshot 
wound to the right foot with a visible 
scar and retained foreign bodies.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
include the ranges of motion of the 
veteran's right foot and right ankle as 
well as a description of the normal 
ranges of motion of these joints.  All 
functional losses found to be due to the 
service-connected residuals of a gunshot 
wound to the right foot with a visible 
scar and retained foreign bodies, and any 
associated problems, including any pain, 
weakness, fatigability, incoordination, 
or additional difficulties during 
flare-ups, should be equated to range of 
motion lost beyond that demonstrated 
clinically.  

4.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issue of the evaluation 
of the service-connected residuals of a 
gunshot wound to the right foot with a 
visible scar and retained foreign bodies, 
rated as 10 percent disabling from 
July 18, 1997.  The appropriateness of 
"staged" ratings should also be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought remains denied, a supplemental 
statement of the case should be issued.  
The veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


